COMPUCREDIT HOLDINGS CORPORATION June 25, 2010 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attn:Michael Seaman Re: CompuCredit Holdings Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Quarterly Period Ended March 31, 2010 Form 8-K Filed April 2, 2010 File No. 000-53717 CompuCredit Holdings Corporation (the “Company”) acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in its filings under the Securities Exchange Act of 1934, as amended; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filings; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely yours, /s/J.Paul Whitehead, III J.Paul Whitehead, III Chief Financial Officer
